Title: From George Washington to John Bailey, 25 January 1781
From: Washington, George
To: Bailey, John


                        
                            Gentlemen
                            New Windsor Jany 25. 1781
                        
                        I last evening received the letter which you were pleased to write me of the 20th instant requesting my
                            opinion of Col. Hay’s conduct in his former and present station.
                        I can only answer in general that from the character given me of him while serving in the Northern army—from
                            the information I received of his conduct while acting in this department—and from my own observations upon it—I have
                            always considered Col. Hay as a capable useful diligent active and upright servant of the public. My situation however did
                            not enable me to look into the interior of his transactions in business, of course from my own knowlege I could only judge
                            of the results to the service and on these are founded the opinion I have given. I have the honor to be Gentlemen Your
                            Most Obed. & Most humble servant 

                    